Exhibit 10.5

 

Agreement of Amendment

 

dated as of

 

September 30, 2013

 

In accordance with Section 11.02 of the Master Repurchase Agreement (the “MR
Agreement”) dated as of March 30, 2011, between Excel Mortgage Servicing, Inc. a
California corporation as the Seller and Alliance Bank of Arizona, a division of
Western Alliance Bank as the Buyer, the following amendments to the MR Agreement
shall take effect upon execution of this Agreement of Amendment by both the
Seller and the Buyer (the “Amendment”).

 

Section 1.  Amendments.

 

(a)                              Schedule 4, FINANCIAL COVENANTS, item 3. 
Liquidity Percentage. is hereby amended by deleting the “item 3” in its
entirety.

 

(b)                              Schedule 4, FINANCIAL COVENANTS, item 4. 
Minimum Liquidity. is hereby amended by deleting the “item 4” in its entirety
and inserting the following in lieu thereof:

 

“4.  Minimum Liquidity.  The liquidity referenced in Section 7.14 of this
Agreement is $7,500,000.00. Liquidity is defined as Cash or Cash Equivalents
that is not restricted or pledged to another creditor.”

 

Section 2.  Waiver/No Default.

 

The Buyer hereby waives, concurrent with the effectiveness of the MR Agreement
as of May 30, 2011, 2013, compliance with the Financial Covenants, Schedule 4,
Section 3 (Liquidity Percentage) for the fiscal quarter ended June 30, 2013.  On
the effective date of this Amendment, no Default or Event of Default shall have
occurred and be continuing under the MR Agreement and each of the
representations and warranties of Seller made in the MR Agreement shall be true
and correct.

 

Section 3.  Limited Effect.

 

Except as expressly amended, waived and modified by this Amendment, the MR
Agreement shall continue to be, and shall remain, in full force and effect in
accordance with its terms.  The execution of this Amendment by the Buyer shall
not operate as a waiver of any of its rights, powers or privileges under the MR
Agreement or any related document.

 

Section 4.  Counterparts.

 

This Amendment may be executed by each of the parties hereto on any number of
separate counterparts, each of which shall be an original and all of which taken
together shall constitute one and the same instrument.  Delivery of an executed
counterpart signature page to this Amendment in Portable Document Format (PDF)
or by facsimile transmission shall be as effective as delivery of a manually
executed original counterpart thereof.

 

Section 5.  GOVERNING LAW.

 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF ARIZONA.

 

1

--------------------------------------------------------------------------------


 

SELLER

BUYER

Excel Mortgage Servicing, Inc.

ALLIANCE BANK OF ARIZONA, A DIVISION OF WESTERN ALLIANCE BANK

 

 

By:

/s/ Todd Taylor

 

By:

/s/ Albert Thuma

Name:

Todd Taylor

 

Name:

Albert Thuma

Title:

Executive Vice President, CFO

 

Title:

Vice President

Date:

9/30/13

 

Date:

9/30/13

 

 

 

 

 

SELLER

 

Excel Mortgage Servicing, Inc.

 

 

 

By:

/s/ William Ashmore

 

 

Name:

William Ashmore

 

 

Title:

President, COO

 

 

Date:

9/30/13

 

 

 

2

--------------------------------------------------------------------------------


 

QUARTERLY COMPLIANCE CERTIFICATE

 

SELLER:

Excel Mortgage Servicing, Inc.

BUYER:

Alliance Bank of Arizona, A Division of Western Alliance Bank

TODAY’S DATE:

     /     /201

REPORTING PERIOD ENDED:

       month(s) ended      /     /201

 

This certificate is delivered to the Buyer under the Master Repurchase Agreement
dated effective as of March 30, 2011 between the Seller and Alliance Bank of
Arizona, A Division of Western Alliance Bank (the “Agreement”), all the defined
terms of which have the same meanings when used herein.

 

I hereby certify that: (a) I am, and at all times mentioned herein have been,
the duly elected, qualified, and acting officer of Seller designated below;
(b) to the best of my knowledge, the Financial Statements of Seller from the
period shown about (the “Reporting Period”) and which accompany this certificate
were prepared in accordance with GAAP and present fairly the financial condition
of Seller as of the end of the Reporting Period and the results of its
operations for the Reporting Period; (c) all of the representations and
warranties made by the Seller in Article V of the Agreement are true and correct
in all material respects on the date of this certificate as if made on this
date; (d) a review of the Agreement and of the activities of Seller during the
Reporting Period has been made under my supervision with a view to determining
Seller’s compliance with the covenants, requirements, terms, and conditions of
the Agreement, and such review has not disclosed the existence during or at the
end of the Reporting Period (and I have no knowledge of the existence as of the
date hereof) of any Default or Event of Default, except as disclosed herein
(which specifies the nature and period of existence of each Default or Event of
Default, if any, and what action Seller has taken, is taking, and proposes to
take with respect to each); and (e) the calculations described herein evidence
that the Seller is in compliance with the requirements of the Agreement at the
end of the Reporting Period (or if Seller is not in compliance, showing the
extent of non-compliance and specifying the period of non-compliance and what
actions Seller proposes to take with respect thereto).

 

Excel Mortgage Servicing, Inc.

 

By:

 

 

Name:

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

SELLER:

Excel Mortgage Servicing, Inc.

REPORTING PERIOD ENDED:

     /     /201

 

All financial calculations set forth herein are as of the end of the Reporting
Period.

 

I.                                        TANGIBLE NET WORTH

 

The Tangible Net Worth of Seller is:

 

Total Assets:

$

Minus: Amounts Due from Affiliates

$

Minus: 25% of Capitalized Mortgage Servicing Rights

$

Minus: Total Liabilities:

$

TANGIBLE NET WORTH:

$

REQUIRED MINIMUM

$20,000,000

In compliance?

oYes oNo

 

II.                                   LEVERAGE RATIO

 

Total Liabilities:

$

Minus: Subordinated Debt

($                                 )

ADJUSTED TOTAL LIABILITIES

 

Tangible Net Worth

 

Plus: Subordinated Debt:

 

ADJUSTED TANGIBLE NET WORTH

$

ADJ. TOTAL LIABILTIES / ADJ. TANGIBLE NET WORTH :

    :1

MAXIMUM PERMITTED

15:1

In compliance?

oYes oNo

 

--------------------------------------------------------------------------------


 

III.                              MINIMUM LIQUIDITY

 

Unencumbered Cash and Cash Equivalents

$

MINIMUM REQUIRED

$7,000,000

In compliance?

oYes oNo

 

IV.                               MINIMUM PROFITABILITY

 

Quarter End Net Profit

$

Year-to-Date Net Profit

$

MINIMUM REQUIRED

$250,000 per quarter

In compliance?

oYes oNo

 

V.                                    OTHER REQUESTED INFORMATION

 

Total Liabilities under all warehouse and repurchase facilities:

$

Early Purchase Facilities:

$

 

Total dollar value of funded loan volume (Month or Quarter)

$

Total number of loan units volume (Month or Quarter)

$

 

VI.                               DEFAULTS OR EVENTS OF DEFAULT

 

Disclose nature and period of existence and action being taken in connection
therewith; if none, write “None”:

 

 

--------------------------------------------------------------------------------